DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 2-7, 9-11, and 13-20 are allowed.
The following is an examiner’s statement of reasons for allowance: With regard to claim 11, the prior art of record does not anticipate or render obvious the limitations: “the second flexible substrate spaced from the first flexible substrate by a rigid substrate disposed between the first flexible substrate and the second flexible substrate; the rigid substrate disposed adjacent the mating end of the first flexible substrate and the mating end of the second flexile substrate to electrically couple the first flexible substrate and the second flexible substrate”, when combined with the rest of the limitations of claim 11.  Claim 11 is therefore allowable.
Claims 13-15 include all the limitations of claim 11 and are therefore also allowable.

With regard to claim 16, the prior art of record does not anticipate or render obvious the limitations: “wherein the second flexible substrate is coupled to the first flexible substrate by a rigid substrate disposed between the first flexible substrate and the second flexible substrate; and wherein the rigid substrate is disposed adjacent the mating end of the first flexible substrate and the mating end of the second flexible substrate to electrically couple the first flexible substrate to the second flexible substrate”, when combined with the rest of the limitations of claim 16.  Claim 16 is therefore allowable.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Election/Restrictions
Claim 16 is allowable. The restriction requirement among Species I, II, and III, as set forth in the Office action mailed on 2/13/20, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of the election of species is withdrawn.  Claims 13-15 and 17-20, directed to species II and III no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN M KRATT whose telephone number is (571)270-0277.  The examiner can normally be reached on M-F 10am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on (571)270-3119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/ABDULLAH A RIYAMI/Supervisory Patent Examiner, Art Unit 2831